Citation Nr: 1241262	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-31 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, variously claimed as atypical psychosis, schizophrenia, and a mental disorder with depression. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular disorder, claimed as congestive heart failure. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder, claimed as calcified lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1969. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from April 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the April 2006 rating decision, the RO declined to reopen the Veteran's claims for entitlement to service connection for atypical psychosis, claimed as schizophrenia, mental disorder with dementia, and congestive heart failure.  In the August 2007 decision, the RO declined to reopen his claim for entitlement to service connection for a lung disorder claimed as calcified lungs.  The Veteran perfected separate appeals of those determinations. 

In March 2007 the Veteran testified at a Decision Review Officer hearing and in February 2009, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record and have been reviewed.  At the latter hearing, the Veteran submitted additional evidence under waiver of initial RO review and consideration.  In light of the waiver, the Board may consider the evidence without the necessity of a remand.  See 38 C.F.R. § 20.1304 (2012).

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Nonetheless, any further development or adjudication of this matter should take into account this paperless claims file.

In June 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The AMC/RO completed the additional development as directed, continued to deny reopening the claims, and returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  In April 2002, the RO confirmed and continued previous denials of service connection for psychiatric disability, cardiovascular disorder, and a lung disorder.  The veteran was notified of the decision and of his right to appeal; he did not appeal.  

2.  The evidence received since the RO's April 2002 decision is cumulative to evidence previously of record and does not raise a reasonable possibility of substantiating the claims of service connection for psychiatric disability, cardiovascular disorder, and a lung disorder.  


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for psychiatric disability, cardiovascular disorder, and a lung disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The evidence received since the RO's April 2002 determination is not new and material, and the claim of service connection for psychiatric disability, cardiovascular disorder, and a lung disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decisions appealed, VA notified the Veteran in February 2006 for the mental disorder and heart claims, and in May 2007 for the lung claim, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  While each letter was time-compliant, see 38 C.F.R. § 3.159(b), neither was fully content-compliant.

The February 2006 letter did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted, Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006); and it did not inform the Veteran of the reasons his claims were previously denied and what type evidence was needed to satisfy the missing proof.  see Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2007 letter contained the Dingess/Hartman notice, but not the Kent notice elements.  This deficiency was cured by the June 2011 Board remand.  June 2011 and August 2012 letters were issued by the AMC pursuant to the Board remand.  Both of those letters provided comprehensive content-compliant notice as directed in the Board remand.  The letters identified the 1996 rating action which initially denied the benefits sought and did not identify the subsequent rating actions, but was sufficient to notify the Veteran of the reasons for the denial and the evidence needed to reopen the claim.  

Following issuance of the June 2011 and August 2012 letters, the claims were reviewed on a de novo basis, as shown in the October 2012 supplemental statement of the case.  Thus, any timing-of-notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect).  Thus, VA complied with the VCAA notice requirements.  The Board finds further that the initial content omission did not prejudice the Veteran in the pursuit of his claim, as the rating decisions and SOCs provided full reasons and bases why the claims were not reopened.  Further, prejudice is not presumed to have inured from a notice deficiency, and neither the Veteran nor his representative has asserted any specific prejudice as a result of the content error.  Thus, any error was rendered harmless.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c) . There is no indication the RO failed to obtain, or seek to obtain, any evidence identified or requested by the Veteran.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Id. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).

Background

The Veteran applied for entitlement to service connection for his acquired mental disorder, heart disorder, and the claimed lung disorder, in October 1996.  The December 2000 Board decision noted that not all of the Veteran's service treatment records were available; so the Board reviewed the appeal from that perspective.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service treatment records contain a mental evaluation by a mental hygiene clinic dated in September 1967.  The report did not note why the Veteran was referred.  The September 1967 statement noted the veteran had a passive aggressive personality disorder, chronic, severe, manifested by inadequacy to express negative feelings.  It was further stated that this disorder did not occur in the line of duty and existed prior to service.

Service treatment records note the Veteran was seen on several occasions for respiratory complaints, diagnosed as a cold, sore throat, upper respiratory infection, and viral pharyngitis.  In April 1968 he was seen at the dispensary for a sore throat and cough which had been present for months.  He complained of a spot on his chest.  A chest plate showed apparent shadows at the upper mediastinum and several calcifications both lungs.  He was referred to radiology.  At that time chest x-rays were interpreted as showing normal heart and lungs.  The May 1969 separation examination clinically evaluated all pertinent systems as normal.  His blood pressure was 115/63.  A chest x-ray was negative. 

An examination was conducted by VA in September 1972.  At that time, the Veteran had no complaints of heart, lung, or psychiatric disability, and no cardiovascular problem was found.  Examinations of the respiratory and cardiovascular systems and psychiatric condition showed no abnormality.  His blood pressure was 110/70.  A chest x-ray showed no abnormality. 

The Veteran was hospitalized at a VA facility in Philadelphia, PA, in August 1994 for depression.  It was remarked that he was a poor historian.  He reported episodes of depression for many years.  He reported suicidal ideation and auditory hallucinations.  There was no history of treatment.  He apparently had been hospitalized in Puerto Rico years earlier for questionable psychiatric problems.  An examination of the respiratory system showed no abnormality.  While hospitalized he experienced atrial fibrillation.  The discharge diagnoses were atrial tachycardia and an atypical psychosis. 

The Veteran was hospitalized at a VA facility in July 1995 for cardioconversion.  A hearing was held at the RO in August 1997.  At that time the Veteran indicated he had been hospitalized at Ft. Jackson and in Panama for his psychiatric problems.  He indicated that he received treatment for his psychiatric disorder at the VA facility in San Juan beginning in 1972.  He testified that he was treated during service for heart and lung problems.

A VA examination in January 1998 showed diagnoses of arterial hypertension and exogenous obesity.  A VA psychiatric examination was conducted in January 1999. The medical history reflects that the Veteran had been hospitalized in Philadelphia in 1990.  An acquired psychiatric disorder was not diagnosed. 

In July 1997 the RO requested the VA medical facility in San Juan to furnish the medical records from 1969 to the present.  Subsequently received were VA outpatient treatment records.  Those records showed he was seen in January 1995 for an anxiety disorder.  It was remarked that he was status post-myocardial infarction.  He was evaluated in October 1995 for nerves.  The diagnoses included atrial fibrillation.  He was seen in January 1999 for depression.

Service connection for psychiatric disability, cardiovascular disorder, and a lung disorder was denied in a December 1996 rating action and in a November 2000 Board decision.  The Board determined that no acquired mental disorder was manifested during active service or for many years thereafter.  The December 2000 Board decision determined the service treatment records noted no complaints or finding of a cardiovascular disorder during or at separation from active service, and a cardiovascular disorder was not noted at the 1972 VA examination.  The earliest evidence of a cardiovascular disorder was 1994.

The December 2000 Board decision noted the instances the Veteran was treated for upper respiratory infections during his active service; but noted further, however, that the chest x-rays taken in conjunction with those instances were read as negative or normal.  That was also the case at the Veteran's physical examination at separation and at the 1972 VA examination.  The December 2000 Board decision also noted there was no then current chronic respiratory disability.

An April 2002 rating action confirmed and continued the previous denials.  The Veteran was notified of the April 2002 rating action and of his right to appeal; he did not appeal.  That decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

New and Material Evidence

The regulation applicable to this appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id., at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id.   at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Certain chronic disabilities, such as psychoses or cardiovascular disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Analysis

Evidence submitted since the April 2002 rating decision includes medical records confirming the presence of current disability.  The Veteran also testified at RO and Board hearings that pertinent disability had its onset in service and has been symptomatic since that time.  

The Board finds that the additional evidence is new as it was not before adjudicators in 2002.  However, it is cumulative to evidence previously of record and is not material regarding any unestablished fact.  Psychiatric disability, cardiovascular disability, and lung disability had been previously diagnosed and evidence of further treatment is cumulative evidence.  There is no medical opinion or statement to the effect that pertinent disability is causally related to his active service.  Thus, while the additional records are new in the sense they were not before adjudicators in April 2002, they are nonetheless redundant and cumulative, as they add nothing to the substance of the Veteran's claim.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).

The Board finds nothing in the evidence added to the record since December 2000 that indicates any causal relationship between pertinent disability and service, or that may trigger a VA examination.  The Veteran's lay assertions are similar to those that were considered and rejected in previous decisions.  What was missing in 2002, competent evidence of a link between current disability and an incident or event in service, has not been produced.  In light of these factors, the Board is constrained to find that new and material evidence has not been submitted to reopen the claims.  38 C.F.R. § 3.156(a).  For that reason, the application to reopen is denied.



(CONTINUED ON NEXT PAGE)




ORDER

The application to reopen the claim of service connection for a psychiatric disorder, variously claimed as atypical psychosis, schizophrenia, and a mental disorder with depression is denied.

The application to reopen the claim of service connection for a cardiovascular disorder, claimed as congestive heart failure is denied. 

The application to reopen the claim of service connection for a lung disorder, claimed as calcified lungs is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


